NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 2-21 are allowed.
Claim 2 is allowed because the prior art of record does not disclose nor render obvious “wherein each load is electrically coupled to a respective first battery; determining, for the plurality of loads and based on the power anomaly profile, a likelihood threshold that quantifies a likelihood of any future power anomaly exceeding a given duration; and selecting a capacity of a second battery configured to be connected to the plurality of loads, the selecting being based on the historical statistics of the observed power anomalies and a power consumption statistic for the plurality of loads such that a likelihood of the second battery to provide power to the plurality of loads for a duration of any future power anomaly meets the determined likelihood threshold” as cited with the rest of the claimed limitations.
Claims 3-11 are allowed based on the dependency from claim 2.
Claim 12 is allowed because the prior art of record does not disclose nor render obvious “wherein each load is electrically coupled to a respective first battery; determining, for the plurality of loads and based on the power anomaly profile, a likelihood threshold that quantifies a likelihood of any future power anomaly exceeding a given duration; and selecting a capacity of a second battery configured to be connected to the plurality of loads, the selecting being based on the historical statistics of the observed power anomalies and a power consumption statistic for the plurality of loads such that a likelihood of the second battery to provide power to the plurality of loads for a duration of any future power anomaly meets the determined likelihood threshold” as cited with the rest of the claimed limitations.
Claims 13-20 are allowed based on the dependency from claim 12.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842